DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to the preliminary amendment filed 4/8/2020. Claims 1-20 has been cancelled. New claims 21-41 have been added.  Therefore claims 21-41 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 39 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 39, the specifications as filed does not provide support for an outlet that is “configured to form a seal with respect to the patient’s nares and mouth” as recited..

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21-36 and 39-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carter (4,989,599) in view of Strickland (2003/0079749).
Regarding claim 21, Carter discloses a patient interface (20; assembly) for providing gases at a pressure above atmospheric pressure to a patient (for supply of gas  for providing modified respiration) (col. 4, lines 35-45), the patient interface comprising; a hollow main body (22; first body member) comprising: an inlet (30) configured to attach to a conduit to receive a stream of respiratory gases (communicating with gas delivery hose) (col. 4, lines 65-68), an outlet (38; nipple) configured to engage with an airway of said patient to provide respiratory gases from the conduit to the patient (insertion of the cannula) (col. 5, lines 44-50); and a vent (32) configured to vent exhaled gases through the main body (connected to monitoring hose), wherein the hollow main body is internally divided into two portions such that a first passage configured to deliver the respiratory gases to the patient is formed through the inlet and a first portion of the hollow main body and a second passage configured to vent the exhaled gases from within the hollow main body is formed through a second portion of the hollow main body and the vent (the second set of cannula nipples 46 extends through the hollow main body, configured to receive exhaled gases); wherein the first and second passages are separated from each other so that, in use, the intermingling of the respiratory and exhaled gases is avoided as the respiratory or exhaled gases travel through the first or second passage, respectively (since the nipples extend equally, the respiratory and exhaled gases intermingling is avoided) (see FIG. 5). Carter discloses that the second “inlet” (32) can be used for other purposes (e.g. supply two gases instead of having a monitoring line), but does not specifically disclose that the outlet seals with an airway with a patient and that the vent is configured to vent to the atmosphere.
Strickland teaches a nasal cannula having an outlet (12, 13) that seals to the airway of a patient (see para. 0022) and a vent (16,17) that has it’s own passage way within the hollow body that vents to the atmosphere (para. 0026; FIG. 5, 6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outlets and the vent of Carter to seal to the airway (modifying outlets to seal with flange 23 of Strickland) and to vent directly to the atmosphere (modified to not have monitor line) as taught by Strickland to provide users with gas delivery that is not lost through an unsealed cannula (especially for users that are unsuitable for non-sealing cannulas) and to allow for reduced accumulation of carbon dioxide within the breathing assembly, respectively.

Regarding claim 22, the modified device of Carter discloses that the patient interface comprises a seal which includes the outlet (as modified above to include a seal as modified by Strickland in claim 21 above).
Regarding claim 23, the modified device of Carter discloses that the seal is configured to form a seal with the nares of the patient (direct the inserts into the nose achieve comfortable seal) (para. 0022 of Strickland).
Regarding claim 24, the modified device of Carter discloses that an inlet to the second passage is located to be immediately adjacent nares of the patient when the patient interface is fitted to the patient (see FIG.  5 of Carter -- the inlet 32 without the monitoring line would be immediately adjacent to the nares of the patient).
Regarding claim 25, Carter discloses a patient interface (20; assembly) for providing gases at a pressure above atmospheric pressure to a patient(for supply of gas  for providing modified respiration) (col. 4, lines 35-45), the patient interface comprising: a housing (22; first body member) including an inlet (30) configured to attach to a conduit to receive a stream of gases (communicating with gas delivery hose) (col. 4, lines 65-68); and-2-Application No.: 16/707,951 Filing Date:December 9, 2019an outlet (38; nipple) that is fluidly connected to the housing for delivery of the stream of gases to the user (insertion of the cannula) (col. 5, lines 44-50), wherein the outlet is divided into first (primary bore of  first body member leading to first set of cannula nipples 38) and second passages (the second set of cannula nipples 46 and second body member 24 extends through the hollow main body, configured to receive exhaled gases) (col. 4, line 65-col. 5, lines 18) which are sealed from each other so that there is no intermingling of the gases with other gases when the gases or the other gases are in the first or second passage, respectively (since the nipples extend equally, the respiratory and exhaled gases intermingling is avoided) (see FIG. 5), and wherein the first passage is configured to enable the gases to be delivered to the patient (communicating with gas delivery hose) (col. 4, lines 65-68) and the second passage is configured to allow a majority of the other gases to vent as the patient exhales(connected to monitoring hose), wherein the hollow main body is internally divided into two portions such that a first passage configured to deliver the respiratory gases to the patient is formed through the inlet and a first portion of the hollow main body and a second passage configured to vent the exhaled gases from within the hollow main body is formed through a second portion of the hollow main body and the vent (the second set of cannula nipples 46 extends through the hollow main body, configured to receive exhaled gases); wherein the first and second passages are separated from each other so that, in use, the intermingling of the respiratory and exhaled gases is avoided as the respiratory or exhaled gases travel through the first or second passage, respectively (since the nipples extend equally, the respiratory and exhaled gases intermingling is avoided) (see FIG. 5). Carter discloses that the second “inlet” (32) can be used for other purposes (e.g. supply two gases instead of having a monitoring line), but does not specifically disclose that the outlet seals with an airway with a patient and that the vent is configured to vent to the atmosphere.
Strickland teaches a nasal cannula having an outlet (12, 13) that seals to the airway of a patient (see para. 0022) and a vent (16,17) that has it’s own passage way within the hollow body that vents to the atmosphere (para. 0026; FIG. 5, 6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outlets and the vent of Carter to seal to the airway (modifying outlets to seal with flange 23 of Strickland) and to vent directly to the atmosphere (modified to not have monitor line) as taught by Strickland to provide users with gas delivery that is not lost through an unsealed cannula (especially for users that are unsuitable for non-sealing cannulas) and to allow for reduced accumulation of carbon dioxide within the breathing assembly, respectively.
Regarding claim 26, the modified device of Carter discloses that the second passage is configured to vent the other gases to the atmosphere (the second set of cannula nipples 46 and second body member 24 extends through the hollow main body as modified to vent directly to the atmosphere by Strickland above).
Regarding claim 27, the modified device of Carter disclose that the second passage is configured to vent the other gases to the atmosphere through a vent at the seal (exhaled gases passes through the second set of cannula nipples 46 and second body member 24 extends through the hollow main body as modified to vent directly to the atmosphere by Strickland above).
Regarding claim 28, the modified device of Carter discloses that the housing comprises a hollow main body (first body member 22 has a generally hollow primary bore 26) (col. 4, lines 65-67).
Regarding claim 29, the modified device of Carter discloses the seal is part of an interface portion configured to interface with the patient's airway (direct the inserts into the nose achieve comfortable seal) (para. 0022 of Strickland).
Regarding claim 30, Carter discloses a patient interface (20; assembly) for providing gases at a pressure above atmospheric pressure to a patient (for supply of gas  for providing modified respiration) (col. 4, lines 35-45), the patient interface comprising: a hollow main body (22; first body member) comprising: an inlet (30) configured to attach to a conduit to receive a stream of respiratory gases (communicating with gas delivery hose) (col. 4, lines 65-68), an outlet (38; nipple) configured to engage with the nares of said patient to provide respiratory gases from the conduit to the patient (insertion of the cannula) (col. 5, lines 44-50); and a vent (32) configured to vent exhaled gases through the main body (connected to monitoring hose), wherein the hollow main body is internally divided into two portions such that a first passage configured to deliver the respiratory gases to the patient is formed through the inlet and a first portion of the hollow main body and a second passage configured to vent the exhaled gases from within the hollow main body is formed through a second portion of the hollow main body and the vent (the second set of cannula nipples 46 extends through the hollow main body, configured to receive exhaled gases); wherein the first and second passages are separated from each other so that, in use, the intermingling of the respiratory and exhaled gases is avoided as the respiratory or exhaled gases travel through the first or second passage, respectively (since the nipples extend equally, the respiratory and exhaled gases intermingling is avoided) (see FIG. 5). Carter discloses that the second “inlet” (32) can be used for other purposes (e.g. supply two gases instead of having a monitoring line), but does not specifically disclose that the outlet seals with an airway with a patient and that the vent is configured to vent to the atmosphere.
Strickland teaches a nasal cannula having an outlet (12, 13) that seals to the airway of a patient (see para. 0022) and a vent (16,17) that has it’s own passage way within the hollow body that vents to the atmosphere (para. 0026; FIG. 5, 6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outlets and the vent of Carter to seal to the airway (modifying outlets to seal with flange 23 of Strickland) and to vent directly to the atmosphere (modified to not have monitor line) as taught by Strickland to provide users with gas delivery that is not lost through an unsealed cannula (especially for users that are unsuitable for non-sealing cannulas) and to allow for reduced accumulation of carbon dioxide within the breathing assembly, respectively.

Regarding claim 31, the modified device of Carter disclose the patient interface further comprises an interface portion that is fluidly connected to the hollow main body and wherein the interface portion includes the outlet (the seal, as modified by Strickland, of the nasal cannula nipples surround the outlet openings; see also FIG. 5 of Carter).
Regarding claim 32, the modified device of Carter discloses the interface portion includes the first and second passages (first and second sets of nasal cannula nipples 38, 46; see also FIG. 5 of Carter).
Regarding claims 33-35, the modified device of carter discloses the second passage is configured to allow the majority of the other gases to vent immediately to the atmosphere through the interface portion and through the hollow main body (air is exhaled through the second set of nasal cannula nipples 46, the second bore and second “inlet”, as modified by Strickland above, will allow air to be vented out directly to the atmosphere).
Regarding claim 36, the modified device of Carter discloses that the outlet is constructed of soft rubber or silicone (nasal cannula as modified by Strickland is made from silicone rubber; see para. 0021 of Strickland).
Regarding claim 37, the modified device of Carter does not specifically disclose a headgear assembly configured to hold the interface portion in position on the patient’s head.
However, Strickland teaches a nasal cannula that comprises a headgear assembly configured to hold the interface portion in position on the patient’s head (18: strap system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the patient interface of the modified device of Carter a headgear assembly as taught by Strickland in order to provide an convenient way for the patient interface to be held onto the patient’s face (para. 0018, Strickland).
Regarding claim 41, the modified device of Carter has all of the same structure as claimed. The functional language has been carefully considered but deemed not to impose any structural limitation on the claims distinguishable over the structure of the vent and second passageway of the modified device of Carter (see rejection to claim 30 above). Since the vent and second passageway of the modified device of Carter has the same structure as claimed, the vent and second passage way are able to be used in the same manner as set forth in the claim (vent at 50 to 70 L/m at 10 cmH2O).

Claim 37 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carter (4,989,599) in view of Strickland (2003/0079749) as applied to claim 30 above, and in further view of Landis (WO2007/033347).
Regarding claim 37 and 38, the modified device of Carter has everything as claimed, but does not disclose that the hollow main body includes a pressure measurement duct or that the pressure sensor is located on or in the interface portion.
Landis teaches a nasal prong interface comprising a hollow body including a pressure measurement duct (850; sensors may be disposed within; pressure) (page 5, lines 20-25; page 13, lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the patient interface of the modified device of Carter a pressure measurement duct and a pressure sensor located on the interface portion as taught by Landis in order to provide trigger demands for delivery of the gas so as to not waste therapeutic gases.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619



/MICHAEL J TSAI/Primary Examiner, Art Unit 3619